Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Cancellation
The cancellation of claims 2, 11 have been made of record.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10042384 A1 (herein DE384).
In reference to claim  1, DE384 teaches a first connector (17; fig. 1) to be connected to a second connector (16), the first connector comprising: a first frame body (10, 20) having a first opening (11), the second connector to be inserted into the first frame body through the first opening; a first signal terminal (18) arranged inside the first frame body, and configured to be connected to a second signal terminal (14) included in the second connector; and a grounded part (12) arranged to make contact with the second signal terminal after insertion of the second connector to the first frame body has begun (see the translation of DE384, page 3, lines 31-34 ) but before a connected state (shown in figure 1) is reached in which the first signal terminal and the second signal terminal are connected at completion of the insertion, and separate from the second signal terminal in the connected state (see fig. 1), wherein the first signal terminal (18 extends backward into the cavity of the first connector) linearly extends along an insertion direction of the second connector, and the grounded part (12) is arranged in an area of an extension where the first signal terminal is extended along the insertion direction (the finger of 12 extends backward into the cavity of the first connector), toward the first opening (i.e. the grounded part ‘12’ is adjacent the opening of the first connector.  See fig. 1) from an end of the first signal terminal on a side of the first opening (see fig. 1, where the grounded part 12 is in front of the first signal terminal 18).  
	In reference to claim  4, DE384 teaches wherein the grounded part (12) protrudes from an inner surface of the first frame body (grounded part protrudes from 20.  See figure 1).
	In reference to claim  5, DE384 teaches wherein the grounded part (12) and the first frame body are an integrated piece (see fig. 1).
	In reference to claim  6, DE384 teaches wherein the grounded part (12) includes: a protrusion (pertaining to the finger 13) protruding from the inner surface of the first frame body (see fig. 1); and a supporting part (i.e. the body of 12 that is secured between 10 and 20.   See A; image below ) which supports the protrusion, and the supporting part is placed inside the first frame body (see fig. 1).

    PNG
    media_image1.png
    544
    518
    media_image1.png
    Greyscale


In reference to claim  8, DE384 teaches a second connector to be connected to the first connector according to claim 1, the second connector (16) comprising the second signal terminal (14), wherein the second signal terminal makes contact with the grounded part (12) after insertion of the second connector to the first frame body has begun (see the translation of DE384, page 3, lines 31-34 ) but before the connected state is reached, and is separated from the grounded part in the connected state (see fig. 1).
In reference to claim  12, DE384 teaches a connector device (fig. 1) comprising: a first connector (17) including a frame body (10, 20), a first signal terminal (18), and a grounded part (12); a second connector (16) to be connected to the first connector, the second connector including a second signal terminal (14), wherein the frame body has an opening (11), the second connector to be inserted into the frame body through the opening (see fig. 1), the first signal terminal is arranged inside the frame body (see fig. 1), and is to be connected to the second signal terminal, the grounded part is arranged to make contact with the second signal terminal after insertion of the second connector to the frame body has begun (see the translation of DE384, page 3, lines 31-34 ) but before a connected state is reached in which the first signal terminal and the second signal terminal are connected at completion of the insertion, and separate from the second signal terminal in the connected state (see fig. 1), the first signal terminal linearly extends along an insertion direction of the second connector, the grounded part is arranged in an area of an extension where the first signal terminal is extended along the insertion direction (i.e. the finger of 12 extends backward into the cavity of the first connector), toward the opening (i.e. the grounded part “12” is adjacent the opening of the first connector.  See fig. 1) from an end of the first signal terminal on a side of the opening (see fig. 1, where the grounded part 12 is in front of the first signal terminal 18), and the second signal terminal makes contact with the grounded part after the insertion of the second connector to the frame body has begun (see the translation of DE384, page 3, lines 31-34 ) but before the connected state is reached, and is separated from the grounded part in the connected state (see fig. 1).


Allowable Subject Matter
s 3, 7, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         02/25/2022